Citation Nr: 0718994	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  97-31 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection of a right leg disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from  an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

Procedural history

The veteran served on active duty from December 1966 to 
November 1968.

In June 1974, the RO received the veteran's claim of 
entitlement to service connection for residuals of a broken 
leg.  In a July 1974 rating decision the RO denied the 
veteran's claim.  The veteran was notified on that decision 
and of his appeal rights.  He did not appeal.

In August 1996 the RO received the veteran's request to 
reopen his claim of entitlement to service connection for a 
right leg disability.  In an April 1997 rating decision the 
RO denied the veteran's request to reopen his claim.  The 
veteran disagreed with the April 1997 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in July 1997.

In February 2004, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

This matter was previously before the Board in August 2004.  
At that time, the Board determined that new and material 
evidence had been received, and the veteran's claim was re-
opened.  The Board also determined that additional 
development of the claim was required prior to rendering a 
decision on the merits.  This issue was therefore remanded to 
the Agency of Original Jurisdiction (AOJ) via the VA Appeals 
Management Center (AMC) in Washington, DC.  The development 
has been completed.  In February 2007, the AMC issued a 
Supplemental Statement of the Case (SSOC) which continued to 
deny the veteran's claim.  The issue has been returned to the 
Board for further appellate action.  

Issues not on appeal

In its August 2004 decision, the Board denied the veteran's 
claims of entitlement to service connection for hearing loss, 
a psychiatric disability and a back disability, finding that 
new and material evidence had not been received as to the 
later claim.
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2006).  Those issues have therefore been resolved, and they 
will be discussed no further herein.


FINDING OF FACT

The competent and probative medical evidence of record is 
against a finding that the veteran has a disability of the 
right leg which is related to his military service.  


CONCLUSION OF LAW

A right leg disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. § 3.303 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in August 2004 for certain evidentiary development, 
to include obtaining additional medical evidence and 
scheduling the veteran for a VA examination.  The AOJ was 
then to readjudicate the claim.  Additional outpatient 
medical records were obtained, a VA examination of the 
veteran was completed in September 2006, and the claim was 
readjudicated in the February 2007 SSOC.   All remand 
instructions have been complied with.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, although this claim was initiated several years 
prior to the enactment of the VCAA and was originally a new 
and material evidence claim, the veteran has received 
appropriate VCAA notice reflecting the claim's current 
procedural posture as a re-opened service connection claim.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim, which was by rating decision in April 1997.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Since the VCAA 
was not enacted until November 2000, furnishing the veteran 
with VCAA notice prior to the adjudication in April 1997 was 
clearly both a legal and a practical impossibility.  Indeed, 
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error. See VAOGCPREC 
7-2004.

This timing deficiency has since been rectified.  
Specifically, the AOJ, as directed in the Board's August 2004 
remand, informed the veteran of VA's duty to assist him in 
the development of his service connection claim in a letter 
dated August 30, 2004.  The claim was subsequently 
readjudicated by the AOJ in February 2007.  The veteran and 
his representative have not indicated any concern over the 
timing of the VCAA notice.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) [timing errors such as this do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].   

The August 2004 letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in the letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter 
specifically informed the veteran that if he wished VA to 
obtain records on his behalf, he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.    
 
The August 2004 letter specifically notified the veteran "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
other evidence in your possession that pertains to your 
claim, please send it to us."  These requests comply with 
the "give us everything you've got" requirements of 38 
C.F.R. § 3.159 (b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

The veteran was also provided with a thorough VCAA discussion 
in the Board's August 2004 decision.  See the August 25, 2004 
Board decision, pages 5-9.



In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.   

The veteran's claims have been denied based on a lack 
evidence as to elements 
(2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements.  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

In any event, the veteran received specific notice regarding 
degree of disability and assignment of effective date by a 
June 2006 letter.  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, over the last ten years he has personally 
submitted evidence and argument in support of his claim, the 
tenor of which leads the Board to conclude that he is well 
informed and aware of his obligations.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, VA treatment records, 
private treatment records and lay statements.  As directed in 
the Board's August 2004 remand, the veteran was afforded a VA 
compensation and pension examination in September 2006.  

The Board acknowledges that the evidence of record indicates 
that the veteran has been granted Social Security 
Administration (SSA) disability benefits.  VA has attempted 
to obtain the veteran's SSA records, but has been advised by 
SSA that the records are unavailable.  The Board therefore 
finds that additional efforts to obtain these records would 
be futile.    
 
The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal. 
See 38 C.F.R. § 3.103 (2006).  The veteran was provided with 
ample opportunity to submit evidence and argument in support 
of his claim, and he has been ably represented by his service 
organization.  The veteran presented personal testimony at a 
February 2004 Travel Board hearing before the undersigned 
Veterans Law Judge.   

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §  1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty".  See 38 U.S.C.A. § 
1110 (West 2002).   A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.   See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 
268 (1997).

Analysis

The veteran is seeking entitlement to service connection of a 
right leg disability.  Essentially, he contends that during 
service he was thrown out of a second story window, causing 
an injury to his right leg the residuals of which have 
persisted to the present day.  See transcript of the hearing, 
page 8. 

For the reasons set out immediately below the Board has 
determined that the competent and probative evidence is 
against a finding that the veteran suffers from a current 
disability which is related to service.  

In the interest of clarity, a Hickson analysis will be 
employed.  

Concerning Hickson element (1), current disability, the 
veteran has complained of pain and numbness impacting his 
right leg.  At the time of the Board's August 2004 remand, 
the evidence of record showed some complaints referable to a 
right leg disability, without however a diagnosed current 
disability.  The Board's remand therefore directed that the 
veteran be provided with a VA Compensation and Pension 
Examination in order to determine whether or not the veteran 
suffered from a diagnosed disability of the right leg.  

The September 2006 examination report noted the veteran's 
subjective complaints of pain, but on objective testing found 
that the veteran had full range of motion in his right knee, 
ankle and leg and found no indication of arthritis on x-ray.  
The examiner concluded that veteran's right leg complaints 
were not a separate disability of the veteran's right leg, 
but rather were manifestations of the veteran's back 
disability.  There is no competent medical evidence of record 
to the contrary.  

[The Board notes in passing that, as was noted in the 
Introduction, service connection for the back disability was 
denied, most recently by the Board in August 2004.  Because 
the veteran's back condition is not service connected, 
service connection for the claimed right knee disability on a 
secondary basis may not be considered.]

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, there has been no separately diagnosed 
disability of the veteran's right leg.  Instead, the record 
shows right leg symptoms which are part of the non-service 
connected back disability.  

To the extent that the veteran contends that he has a "stand 
alone" right leg disability, it is well established that lay 
persons without medical training, such as the veteran and his 
relatives, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Accordingly, element (1) current disability, is not met, and 
the claim fails on that basis.    

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
For the sake of completeness, the Board will also discuss the 
remaining two Hickson elements.

Regarding element (2), in-service incurrence of disease or 
injury, the Board will address disease and injury in turn.  
The veteran's complete service medical records have been 
obtained and are pertinently negative for any disease of the 
veteran's right leg during service or at separation.  There 
is, however, evidence of an in-service injury to the 
veteran's right leg.  Specifically, service medical records 
which show that the veteran incurred an injury to his right 
ankle in June 1967.  Accordingly, element (2), in-service 
incurrence of injury has arguably been met.  

Turning now to Hickson element (3), medical nexus, in the 
absence of a currently diagnosed disability it logically 
follows that there can be no positive evidence of a 
relationship between a current disability and events in-
service including the June 1967 ankle injury.  No such 
medical evidence exists.   The September 2006 VA examination 
report discussed the June 1967 in-service right leg injury 
but declined to provide a link between that incident and the 
veteran's current complaints.  Hickson element (3), medical 
nexus is not met and the claim fails on that basis as well.  

The veteran's representative acknowledges that this is the 
state of the evidence but further asserts that "the veteran 
should nonetheless still be given the benefit of the doubt in 
that he strongly believes his condition did begin during his 
active service."  
As discussed above, the veteran does not possess the 
requisite medical credentials to opine as to matters such as 
medical nexus.  See Espiritu, supra; see also  Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  The 
veteran has received ample notice of what was required of him 
(see the Board's VCAA discussion above), but he has not 
supplied the requisite medical evidence. See 38 U.S.C.A. § 
5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].

Because a preponderance of the evidence is against a finding 
of current disability, and lacking competent medical evidence 
concerning medical nexus, the benefit of the doubt rule 
contained in 38 U.S.C.A. § 5107 is inapplicable.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran 
seeking disability benefits must establish a connection 
between the veteran's service and the claimed disability].

Therefore, the criteria for the establishment of service 
connection have not been met.  The benefit sought on appeal 
is denied.  


ORDER

Entitlement to service connection of a right leg disability 
is denied.  


____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


